EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Fedorochko (Reg. No. 35,509) on 2 February 2021.
The application has been amended as follows: 
Please see Office Action Appendix for the entire copy of the amendment claim 
Claim 1: 
Please append the text below to the end of the claim (last line) before the period (“.”):
--, wherein a plurality of external devices are connectable to the interface, and
wherein the controller is configured to:
select one of the plurality of external devices according to a predetermined order, the plurality of external devices being detected to be connected to the interface, in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices; and
determine the predetermined order based on a difference between the value of the regular operable power and the value of the minimum operable power received from each of the plurality of external devices--
Claim 5: 
Please remove the following text from the claim:
“wherein a plurality of external devices are connectable to the interface;” (line 2)
“select one of the plurality of external devices according to a predetermined order, the plurality of external devices being detected to be connected to the interface, in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices;” (lines 4 - 8)
Claim 6: Please cancel claim 6.
Claim 7: Please remove “claim 6” (line 1) and replace with --claim 1--.
Claim 8: Please remove “claim 6” (line 1) and replace with --claim 1--.
Claim 12: 
After “value of the regular operable power;” (line 17) please remove “and”.
Please append the text below to the end of the claim (last line) before the period (“.”):
--; detecting connections of a plurality of external devices to the interface; and
selecting one of the plurality of external devices according to a predetermined order, the plurality of external devices being detected to be connected to the interface, in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices,

Claim 16: 
Please remove the following text from the claim:
“detecting connections of a plurality of external devices to the interface;
selecting one of the plurality of external devices according to a predetermined order in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices;” (lines 2 - 6)
Claim 17: Please cancel claim 17.
Claim 18: Please remove “claim 17” (line 1) and replace with --claim 12--.
Claim 20: 
After “value of the regular operable power;” (line 17) please remove “and”.
Please append the text below to the end of the claim before the period (“.”):
--; detect connections of a plurality of external devices to the interface;
select one of the plurality of external devices according to a predetermined order, the plurality of external devices being detected to be connected to the interface, in response to a determination that the first power value exceeds a value of the power available for the plurality of external devices during the predetermined operation, the first power value being a sum of values of the regular operable power received from the plurality of external devices; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to the claims of co-pending application 15/939,453, the Examiner withdraws the previous rejection of claims 1, 12 and 20 on the grounds of nonstatutory double patenting.
U.S. PGPub 2015/0153969 to Okayama (Jun. 4, 2015) teaches a system in which a device stores information of connected USB devices including device name and power information. [Fig. 3, ¶¶ [0054]-[0063]]
The prior art of record does not teach or suggest, either individually or in combination, an image processing apparatus in which a controller receives and stores power information from external devices, and in response to a job execution command, determining if a first power value exceeds the power available based on a predetermined order of external devices based on the stored power information, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186